Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of bispecific binding domain construct group are as follows: 
A.	Elect the specific cancer antigen(s) (ROR1, CD33, CD19, PD-L1, CD123) and immune cell activating protein(s) (CD3, CD28, CD8, CD27, 4-1BB) that the bispecific binding domains bind in the group.

AND
B.	Elect the specific SEQ ID NOs comprised by the elected bispecific binding domain constructs.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims are generic because they are limited to a specific set of cancer antigens and immune cell activating proteins that are not claimed generically.

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the species appears to be a group of bispecific binding agents binding to different epitopes of an immune cell activating protein and a cancer antigen.
However, said technical feature does not constitute a special technical feature in view of US Patent Application Publication 2015/0306141, Jensen et al. Jensen et al teach a group of bi-specific binding domain constructs (BS-BDC) (para [0144] "Chimeric receptors can be constructed with a specificity for any cell surface marker by utilizing antigen binding fragments or antibody variable domains of, for example, antibody molecules. The antigen binding molecules can be linked to one or more cell signaling modules. In embodiments, cell signaling modules include CD3 transmembrane domain, CD3 intracellular signaling domains, and CD28 transmembrane domains"; para [0264] "Chimeric receptors are artificial receptors that include an extracellular antigen-binding scFv, a spacer domain that provides separation of the scFv from the cell membrane and an intracellular signaling module that mediates T cell activation") wherein each BS-BDC in the group targets:
(i)    a cancer antigen epitope (para [0074] "In embodiments, the chimeric receptor nucleic acid comprises a polynucleotide coding for a ligand binding domain. In embodiments, the ligand binding domain specifically binds to a tumor or viral specific antigen"; para [0075] "Tumor antigens are proteins that are produced by tumor cells that elicit an immune response. The selection of the ligand binding domain of the invention will depend on the type of cancer to be treated, and may target tumor antigens or other tumor cell surface molecules.... Tumor antigens and cell surface molecules are well known in the art and include, for example . .. ROR1"; para [0085] "In specific embodiments, the target antigen is ROR1 ... In a specific embodiment, the chimeric receptor construct includes a scFV sequence from R12 antibody"; para [0086] "In specific embodiments, the target antigen is ROR1. ... In a specific embodiment, the chimeric receptor construct includes a scFV sequence from R11 antibody"); and
(ii)    an immune cell activating epitope (para [0072] "The disclosure provides a chimeric receptor nucleic acid useful for transforming or transducing lymphocytes for use in adoptive immunotherapy"; para [0116] "In embodiments, the chimeric receptor nucleic acid comprises a polynucleotide coding for an intracellular signaling domain. The intracellular signaling domain provides for activation of one function of the transduced cell expressing the chimeric receptor upon binding to the ligand expressed on tumor cells"; para [0118] "In a preferred embodiment, the intracellular signaling domain of the chimeric receptor can be designed to comprise the CD3-zeta signaling domain"; para [0120] "In one embodiment, the intracellular signaling domains comprises all or a portion of the signaling domain of CD3-zeta or variant thereof and all or a portion of the signaling domain of CD28 or a variant thereof').
Jensen et al do not specifically teach that the cancer antigen epitope is non-overlapping and non-repetitive with a cancer antigen epitope targeted by another BS-BDC within the group; or that the immune cell activating epitope is non-overlapping and non-repetitive with an immune cell activating epitope targeted by another BS-BDC within the group. However, FHCRC does teach that the BS-BDCs can be designed to target different cancer antigen epitopes (para [0081] "In embodiments, a number of different antibodies that bind to a particular tumor cell surface molecules can be isolated and characterized"; para [0191] "The ROR1 chimeric receptors were designed from ROR1 specific scFVs with different affinities"; para [0226] "The affinity of the scFV selected for designing a chimeric receptor is an additional parameter that could affect T-cell recognition. We generated and characterized a panel of ROR1-specific mAbs of different affinities") and can further comprise a variety of different immune cell activating epitopes (para [0069] "A variety of combinations of primary and costimulatory intracellular signaling domain may be employed to enhance the in vivo efficacy of the chimeric receptor. In embodiments, different constructs of the chimeric receptor can be tested in an in vivo animal model to determine efficacy for tumor killing"). Given that a variety of different combinations of cancer antigen epitopes and immune cell activating epitopes can be targeted by each BS-BDC construct, one of ordinary skill in the art would have found it obvious to have BS-BDCs wherein the cancer antigen epitope is non-overlapping and non-repetitive with a cancer antigen epitope targeted by another BS-BDC within the group; and wherein the immune cell activating epitope is non-overlapping and non-repetitive with an immune cell activating epitope targeted by another BS-BDC within the group.
Therefore, the technical feature linking the species does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642